UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6514



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY GEAN WILLIAMS, a/k/a Malik Strong,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-116)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Gean Williams, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Randy Gean Williams seeks to appeal the district court’s

order dismissing as a successive 28 U.S.C. § 2255 (2000) motion his

Fed. R. Civ. P. 60(b) motion for reconsideration of his sentence.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§    2253(c)(2)   (2000).    A   prisoner      satisfies    this   standard   by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment   of    the    constitutional      claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                    Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently   reviewed    the    record     and   conclude   that

Williams has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             Additionally, we construe Williams’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.           United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                    - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable     by   due   diligence,   that   would   be    sufficient   to

establish   by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.            28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Williams’ claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -